Citation Nr: 1337821	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-24 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2011, the Board remanded this matter for further development.


FINDING OF FACT

The Veteran does not have a current psychiatric disability for VA purposes.


CONCLUSION OF LAW

The Veteran does not have PTSD or any other psychiatric disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in November 2009 and June 2011, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a psychiatric disability, to include PTSD.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the November 2009 letter.  

There was a timing deficiency in that the June 2011 letter was sent after the initial adjudication of the Veteran's claim.  This deficiency was cured by readjudication of the claim in a March 2012 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise reflect, any relevant post-service private medical treatment for a psychiatric disability.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of any current psychiatric disability.

In its June 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things: send the Veteran a sufficient VCAA notice letter notifying him of the information and evidence that is necessary to substantiate a claim of service connection for PTSD; ask the Veteran to identify any additional records of relevant VA or private medical treatment that had not already been obtained; attempt to obtain any additional relevant treatment records identified by the Veteran; and afford the Veteran a VA psychiatric examination to assess the nature and etiology of any current psychiatric disability.  As explained above, the Veteran was provided a VCAA notice letter in June 2011 that included notice of the information and evidence that is necessary to substantiate a claim of service connection for PTSD.  This letter also asked him to identify any additional records of relevant VA or private medical treatment.  He has not identified any such records.  Also, he was afforded a VA psychiatric examination in June 2011 to assess the nature and etiology of any current psychiatric disability.  This examination was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

Thus, the AOJ substantially complied with all of the Board's relevant June 2011 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2013).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding. VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Court has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When there is a current diagnosis of PTSD based on an in-service stressor, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required.  38 C.F.R. § 3.304(f).  Credible supporting evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  This does not mean "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, the Veteran claims that he has a psychiatric disability, to include PTSD, which he contends is due to various stressors that he experienced while serving in Vietnam.  For example, he has reported that his unit was ambushed by enemy forces and that members of his unit were wounded and killed during the ambush.  Also, he participated in numerous air missions, was involved in a number of combat situations, and assisted in recovering the bodies of deceased service members.  He reported during a December 2009 VA psychiatric examination that he had "been having nightmares two or three times a month since he left the Army."  Thus, there is possible evidence of nightmares in service and in the years since that time.

The Veteran's service personnel records and DD Form 214 indicate that he served in Vietnam from December 1967 to December 1968, that he participated in the TET Counter Offensive and the Vietnam Counter Offensive (Phase III), and that he served as a light weapons infantryman during his time in Vietnam.  Also, he received the Combat Infantry Badge and Bronze Star Medal with "V" Device.  Hence, the evidence reflects that the Veteran engaged in combat while in service in Vietnam.  In-service psychiatric stressors and nightmares, such as those described by the Veteran, could be consistent with the circumstances of his service. 

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service. 38 U.S.C.A. § 1154(b).

Section 1154(b) sets forth a three-step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service." Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

The presumptions of 38 U.S.C.A. § 1154(b) do not extend to the nexus and current disability elements of a claim of service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

The Veteran is competent to report psychiatric stressors in service, symptoms of a possible psychiatric disability in service (such as nightmares), as well as a continuity of symptomatology.  His reports of such stressors and symptoms in combat situations are satisfactory evidence, and his reports are consistent with the circumstances of his service in Vietnam.  There is no clear and convincing evidence to the contrary.  Hence the presence of in-service combat-related stressors and nightmares is established.

Nevertheless, with regard to the remaining elements of the claim for service connection, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Regardless of the fact that the Veteran engaged in combat during service and even conceding the fact that he experienced the in-service combat stressors and nightmares as reported above, the claim must nevertheless be denied, as explained below.

There is no evidence of any complaints of or treatment for psychiatric problems in the Veteran's service treatment records and his May 1969 separation examination was normal.  He reported on a May 1969 report of medical history completed for purposes of separation from service that he was not experiencing, nor had he ever experienced, any "frequent trouble sleeping," "frequent or terrifying nightmares," or any other psychiatric symptoms.

VA treatment records dated from December 2006 to November 2009 reveal that the Veteran requested to be evaluated for PTSD and to be referred to VA mental health treatment in July 2007.  At that time, he reported that he routinely attended reunions of his military unit.  For example, he would meet with other members of his unit approximately every two years to talk about their Vietnam experiences.  He had attended such a meeting in April 2007 and several of his friends had been diagnosed as having PTSD.  His friends recommended that he also be evaluated for PTSD.  

The Veteran denied having experienced any pathological anxiety (or more than would be expected under certain circumstances), panic attacks, depression, memory problems, mania, suicidal/homicidal ideation, violent thoughts, first rank symptoms of psychosis (e.g. thought withdrawal or thought insertion), or auditory/visual hallucinations.    He had not experienced any psychiatric hospitalizations, had not received any outpatient psychiatric treatment or counseling, and had not had any problems taking care of himself.  His mood was "good" and he enjoyed golfing, bowling, gardening, and drinking with his friends at a pub.  His appetite was normal, he had not experienced any changes in appetite or weight, he described his energy level as "ready to go," his concentration was "okay," and his sexual drive was "good." 
Although the Veteran denied having experienced any sleep difficulties during the July 2007 evaluation, he reported during an August 2007 VA mental health evaluation that he thought about Vietnam on a daily basis and experienced 4 to 5 nightmares per year related to combat.  However, he also described his sleep pattern as being "great" during an August 2007 evaluation.  Also, he did think of the members of his unit who had died in Vietnam and he wondered why he had not been killed.  Nevertheless, he did not report any other symptoms and he indicated that the symptoms that did occasionally occur did not "disrupt his life in [any way]."  For example, he did not avoid reminders of Vietnam, did not have difficulty putting thoughts of Vietnam out of his mind, did not want to forget about certain events (e.g. the death of a friend) and felt that he should remember such events, and did not experience any physiological reactivity to reminders of events (including dreams).  Also, while he did feel sadness in response to thoughts of certain events, they did not cause interference or impairment in his daily life.  At the time of an October 2009 VA mental health evaluation, he reported that was thinking more about his experiences in Vietnam, particularly before falling asleep.  He also reported during a November 2009 VA mental health evaluation that he was experiencing memories of combat experiences in Vietnam.  However, "he did not indicate feeling overly distressed by the memories," he continued to have close contact with members of his unit, and he regularly viewed pictures that were taken while he was in Vietnam.

Additionally, the Veteran had been employed for 42 years in the sheet metal business until 2003, at which time he retired.  He had been married since 1971 and had 2 living children and 4 grandchildren, with whom he maintained good relationships.  He essentially denied all symptoms of psychopathology.

Examinations revealed that the Veteran was appropriately groomed, casually dressed, pleasant, and cooperative.  He had good eye contact, his affect was full and reactive, he smiled easily, his orientation was intact, and his motor activity was normal.  Also, his affect and speech were normal, his thought processes were linear, his thought content was nonsignificant, and his judgment and insight were intact. 

Minnesota Multiphasic Personality Inventory-2 (MMPI-2) testing was conducted under supervision in August 2007.  The Veteran responded to the testing in a consistent manner, which suggested that he read and understood the test.  He had a tendency to adopt a fixed response pattern (responding "yes"), but not to the extent that would invalidate the assessment.  Also, his responses suggested that he would be open to discussing his psychological problems.  Inferences based on the profile were likely to be a reasonably accurate representation of his emotional and psychological state.  Overall, the Veteran's MMPI-2 testing produced a within normal limits profile and he did not endorse items suggesting the presence of any significant mental health concerns.  He did not endorse items suggesting the presence of interpersonal difficulties or a dysfunctional interpersonal style.  Rather, he presented himself as outgoing and socially adept.  Moreover, he did not endorse items consistent with someone meeting criteria for a mental health illness.  Thus, his profile was not consistent with PTSD.  

The clinical psychologist who conducted the August 2007 MMPI-2 test noted that individuals who produced profiles similar to that of the Veteran's generally did not require mental health treatment.  Overall, the Veteran did not acknowledge any significant mental health concerns or interpersonal difficulties.  Based on the MMPI-2 results, it did not appear as if he met the criteria for PTSD or any other mental illness.  When he was provided with feedback regarding the lack of significant emotional or psychological distress or psychiatric disturbance, he agreed with this assessment and "did not feel he needed psychiatric or psychological services."

Also, PTSD and depression screens were conducted in December 2006, December 2007, and December 2008.  All of these screens were negative based on the following findings:  the Veteran denied having experienced any situations that were so frightening, horrible, or upsetting that in the previous month he had any nightmares about the situation or thought about the situation when he did not want to think about it; he denied having tried hard not to think about such situations or going out of his way to avoid situations that reminded him of it; he denied being  constantly on guard, watchful, or easily startled; he denied feeling numb or detached from others, activities, or his surroundings; he did not experience little interest or pleasure in doing things; and he did not feel down, depressed, or hopeless.  The only Axis I diagnosis that was provided was rule out alcohol abuse.  In sum, the Veteran did not appear to meet the criteria for PTSD or any other mental illness.  He was informed of this fact and "seemed generally happy with the news."

The report of a VA psychiatric examination conducted in December 2009 reflects that following service the Veteran was employed as a sheet metal worker for over 40 years, until he retired at the age of 61.  During that time he worked for 4 different companies and only changed jobs as a result of better offers or because the business closed down and he had to move on to another job.  He had been married to his wife since 1971 and had three children.  However, his oldest child was killed by her boyfriend and this was "a major stressor" for him and his family.  He did not have any major marital conflict at the time of the examination and he often socialized with others at the VFW.  Although he did reportedly experience periods of depression, such episodes lasted no more than a few hours and did not cause any significant stress.  He did not experience any episodes of psychotic symptoms or any symptoms associated with manic episodes.  Also, there were no periods of significant anxiety other than those specific areas that were assessed during the examination for PTSD.

The Veteran arrived on time for the examination and was casually dressed and appropriately groomed.  He was cooperative and friendly, answered questions, and provided spontaneous information.  He seemed somewhat uncomfortable with the interview and seemed to answer questions quickly, without giving them lengthy consideration.  At times it appeared that he may have been minimizing the impact of the symptoms that he was describing.  Nevertheless, his speech and thought content and processes were coherent and goal oriented, his mood was anxious, and his affect was limited in that he showed a lack of emotional response when talking about events that occurred in Vietnam and the events surrounding the death of his daughter.  His concentration and attention were generally good and although he would occasionally lose his track of thought, he was able to redirect himself and recall recent and remote events.  He was particularly good at recalling names, dates, and events that occurred while he was in Vietnam.
The examiner who conducted the December 2009 VA examination initially noted that the Veteran indicated that he had sporadically experienced some psychiatric symptoms for a number of years, but that they began to worsen 4 or 5 years prior to the examination when he started attending alumni meetings.  Throughout the examination, however, he denied that the symptoms had a significant impact on his life or significantly interfered with his functioning.  When asked about the impact of his reported symptoms, he stated that "it doesn't affect me, it's a reminder."

As for Criterion A for a diagnosis of PTSD, the Veteran reported several in-service stressors, but he stated that he did not experience an extreme emotional response to the events.  However, the examiner noted that the Veteran may have felt uncomfortable in discussing and elaborating on his emotional reactions to the events.  In light of this fact, Criterion A for PTSD was met.  

With respect to Criterion B symptoms (re-experiencing), the Veteran denied all symptoms with the exception of nightmares and dreams.  He had been experiencing nightmares related to his Vietnam service 2 to 3 times per month since he left service.  He was able to quickly fall back to sleep after being awakened by such nightmares, the nightmares did not affect his life, and they did not interfere with his functioning the next day (he reported that the day following such nightmares was "common and routine" and a "normal day.")  He did not experience any intrusive or distressing thoughts associated with Vietnam.  Although he had thoughts that were "always there," they did not interfere with his functioning.  He reported flashbacks, but when asked to describe them he described more thoughts and daydreams about Vietnam as opposed to true dissociative events.  Thus, he did not meet the criteria for flashbacks.  He denied any significant psychological or physiological reactions to events similar to those that occurred in Vietnam.  He occasionally felt uncomfortable around the Fourth of July, but he was aware that fireworks were going off, these events did not interfere with his functioning, and he was able to "just keep going."  In sum, the Veteran did not meet Criterion B (i.e. re-experiencing symptoms) for PTSD.  Although he did acknowledge experiencing nightmares, he was clear and adamant that such nightmares did not interfere with his functioning and did not cause a significant amount of emotional distress, given his ability to fall back to sleep.
With respect to Criterion C, the Veteran essentially denied all symptoms involving emotional numbing and avoidance.  He reported that he was able to talk about traumatic events with others, although he was most comfortable with other veterans.  He did not talk about such events with non-veterans partially because it may have been distressing, but also because people had trouble understanding what he was discussing.  He denied any avoidance of events, people, or places that reminded him of traumatic events, he displayed no memory lapses of such events, and he showed very good recall of the facts around the situations.  Also, he denied any diminished interest in participating in activities in that he enjoyed golf, ice fishing, and going to military reunions.  Also, he was on the "Ritual team" which involved participating in the burial ceremonies of veterans.  He did not feel detached or alienated from others, he socialized and engaged with others, and he had not been told by others that he was seen as cold or indifferent.  He denied having a restricted range of affect, he reported that he had sympathy and empathy for others, and he reported that he had not been told by others that he seemed indifferent.  After he returned from Vietnam, he felt positive about his life and it "felt like [he] never left."  Hence, it did not appear as if he met Criterion C for PTSD.

In addition, the Veteran did not endorse any Criterion D symptoms (i.e. increased arousal symptoms) associated with PTSD.  He experienced some trouble falling asleep and it could take 15 to 20 minutes for him to fall asleep.  However, once asleep he did not wake up during the night unless he experienced a nightmare.  He did not experience any irritability or outbursts of anger and he indicated that he was "mild mannered."  Despite the fact that he occasionally got mad, he did not "get hysterical."  He did experience some concentration difficulties in that he had occasional trouble focusing and paying attention.  However, he had noticed such problems ever since childhood (which resulted in some trouble with schooling) and his concentration problems at the time of the December 2009 examination were no different or more severe than those that occurred when he was a child.  He did not experience any hypervigilance, guardedness, watchfulness, or exaggerated startle responses.  He did startle in response to unanticipated touches and noises, but "not [any more] than anyone else as far as he could tell."  Thus, he did not meet the criteria for Criterion D avoidance and numbing symptoms.
In sum, the Veteran endorsed only one symptom of PTSD, that being nightmares within the re-experiencing of symptoms.  However, this did not meet full criteria for a diagnosis of PTSD in that the nightmares did not cause significant distress or impair his functioning.

MMPI-2 testing was conducted during the December 2009 VA examination and the Veteran's responses to the testing resulted in a valid profile.  Although the August 2007 MMPI-2 testing suggested that he was endorsing a "yeah saying" response pattern, there was no indication of that response pattern during the December 2009 testing.  The profile was essentially a within-normal-limits profile in that the Veteran did not endorse any significant amount of psychological or emotional distress.  This was particularly noteworthy when comparing the December 2009 profile with the August 2007 profile in that validity indicators on the December 2009 profile were better than the ones on the August 2007 profile.  With both profiles, there were indications of some levels of anxiety approaching significance, but they were well within the normal range.  There were some indications that the Veteran may have occasionally seen people as being untrustworthy and uncaring and as only wanting to look out for themselves.  Compared with the August 2007 profile, the December 2009 profile showed a little more alienation from other individuals and more isolation.  However, these differences were relatively minor and the overall clinical pattern of the profile was similar and within normal limits, again suggesting a lack of significant stress and turmoil.  The Veteran's responses to the Mississippi Scale resulted in a score within the average range for the well adjusted group and the score that he received was significantly below the range for veterans endorsing PTSD.

Overall, the examiner who conducted the December 2009 VA examination concluded that although the Veteran experienced stressful combat-related events in Vietnam, he did not endorse a strong emotional reaction or response to these events.  Also, he did not endorse any symptoms of PTSD during the examination.  This was consistent with past examinations where he did not endorse such symptoms.  He did report having nightmares two or three times a month which had become more frequent since getting involved in military activities, but such symptoms did not technically meet the criteria for PTSD because they did not interfere with his functioning or cause significant distress.  He denied any other re-experiencing, avoiding/numbing, or increased arousal symptoms associated with PTSD and denied any other symptoms associated with mood disorder, psychotic disorders, or manic episodes.  

The Veteran did report that he was drinking more than what was recommended or suggested and he may have been drinking to mask or cover up any symptoms or distress that he was experiencing from his combat experiences.  Thus, he may have been experiencing more symptoms than what he was willing to endorse.  Nevertheless, his MMPI-2 validity profiles were consistent and it was likely ("as likely as not") that if he was straightforward and direct on the MMPI-2, he was also straightforward and direct during the clinical interview.  Moreover, he was able to engage in over 40 years of long time employment, had been married for over 38 years, and had no significant psychiatric history.  Thus, while there may have been some concern about him minimizing anxiety disorder symptoms, there was also a lot of evidence that he was able to function.  The Veteran was only diagnosed as having alcohol abuse.

In April 2010, the Veteran underwent a private psychiatric evaluation with James R. Tuorila, Ph.D.  The report of the examination reveals that the Veteran was dressed neatly and casually, that he cooperated fully during the evaluation, that he was not defensive, and that he had no difficulty communicating his thoughts and experiences.  His eye contact was appropriate and his personal hygiene appeared to be "good."  He reported that he had been married since 1971 and had three children, but that a daughter was murdered by her boyfriend in 2006.  He also had ten grandchildren.  He reportedly had a "great relationship" with his two living children and grandchildren.  Furthermore, he had worked as a sheet metal worker until he retired at the age of 61.  At the time of the evaluation he was the Quartermaster and a Trustee at his VFW post and enjoyed playing golf, gardening, and bowling.

Dr. Tuorila explained that the Veteran easily met Criteria A (part 1 and 2) for a diagnosis of PTSD because he had received the Combat Infantry Badge and Bronze Star Medal with "V" Device, which indicated that he had experienced multiple combat experiences.  As for Criteria B, he reported thoughts of Vietnam and distressing intrusive thoughts as soon as he would lie down at night.  He would eventually fall asleep and he denied having experienced any recent Vietnam-related nightmares.  Helicopters and fireworks caused him to feel tense and reminded him of firefights in Vietnam.  Thus, Criteria B also appeared to be met.  

With respect to Criteria C, however, the Veteran reported that he talked about Vietnam experiences with other veterans and that he tried to change his thinking when unwanted Vietnam memories arose.  He was an active member of the VFW Honor Squad and the playing of Taps made him emotional.  He had attended reunions, had visited the Vietnam Memorial, and had participated in Memorial Day and Veteran's Day activities.  He indicated no trouble expressing his feelings to his family and felt that he had been changed due to Vietnam in that he was more appreciative of  the United States.  He was asked about the future and replied that he did not "see any changes" except that he was getting older.  Also, he experienced no memory loss of his year in Vietnam.  Therefore, Criteria C did not appear to be met.

Furthermore, with respect to Criteria D, the Veteran reported that he was "cautious," but not hypervigilant.  He was not easily startled and did not have any problems with anger or concentration.  Also, he got approximately 6 to 8 hours of sleep each night.  Thus, Criteria D was not met.  In addition, under Criteria E and F, the Veteran may have met the criteria for PTSD after "his return," but he reported few symptoms at the time of the April 2010 examination.  He had a long marriage and career and he experienced an active social life (including golf, bowling, and VFW Honor Guard activities).  Overall, Dr. Tuorila concluded that although the Veteran may have met the diagnostic criteria for PTSD earlier in his life and did have partial symptoms of PTSD, he did not appear to meet the DSM IV criteria for a diagnosis of PTSD at the time of the April 2010 examination.

In statements dated in June and August 2010 and June 2011, the Veteran reported that he experienced nightmares about Vietnam, that he was always aware of his surroundings, that he would get startled (especially on the Fourth of July when fireworks brought back memories of Vietnam), that he got 6 to 8 hours of sleep each night and would think about Vietnam while going to sleep, that he would wake up a couple of times each night, and that he would go back to sleep while thinking about Vietnam.  Also, he abused his wife, his wife wanted a divorce "because of Vietnam" and had filed for divorce in the past, and she spent 5 months of the year at her mother's house.  

The Veteran also submitted part of an article from a VFW magazine and a printout from a website concerning PTSD  He indicated that he experienced various symptoms of PTSD that were listed in the articles.  Such symptoms included, but were not limited to, avoidance of places and activities, intrusive thoughts and memories, hyper-reactivity to specific triggers, poor sleep and nightmares, irritability, anger, feeling jumpy or on-edge, impatience, poor concentration, an inability to relax, feeling ineffective, anxiety, depression, a feeling of hopelessness about the future, memory impairment, problems getting close to loved ones and friends, feeling alienated and cut off from other people, engaging in fights and conflicts with loved ones, difficulty falling asleep, attempting to remove Vietnam from his memory, doing everything to keep from thinking about Vietnam, avoiding things or situations that reminded him of Vietnam, avoiding talking about Vietnam, explosive rage and anger, and loss of temper.

The June 2011 VA examination report reveals that the Veteran worked as a sheet metal worker for 40 years, that he denied having experienced any work-related problems, that he got along well with coworkers and supervisors, and that he had never been fired from a job.  He had never been hospitalized for mental health reasons, there was no indication that he had received any outpatient mental health treatment, and he denied a history of taking any antidepressants or antianxiety medications.  He was married to his wife of 40 years and their relationship was "going well."  He had two children with whom he had a "good relationship."  He had experienced some emotional difficulties associated with the murder of his daughter, but he felt as if he handled it well.  He had 10 close friends and enjoyed golfing once a week, performing yard work, and gardening.  He was employed part-time at a liquor store during the previous 4 years and he enjoyed such work.

Examination revealed that the Veteran appeared alert and fully oriented.  His hygiene was poor, but his eye contact was good, he was friendly and cooperative, and he appeared to put forth adequate effort in answering questions.  He would initially deny some symptoms until reminded that he had reported something different to other evaluators.  At that point, he would acknowledge the previous report as being accurate.  His level of insight was adequate, his speech was normal, his thoughts were clear, logical, and coherent, and he reported that his mood was good.  His affect was bright and euthymic, his energy level was good, he denied any change to his weight or appetite, he reported good self esteem, and he was hopeful about the future.  He reported that he experienced "some depressed mood once in awhile for a few hours," but he indicated that such moods did not last for very long and did not impair his life in any way.  Also, he denied all symptoms of mania/hypomania, anxiety, panic attacks, compulsive behaviors, suicidal/homicidal ideation, hallucinations, delusions, and paranoia.  His concentration and memory were also reportedly "good."

With respect to the criteria for a diagnosis of PTSD, the Veteran reported several combat-related stressors in service.  Thus, Criterion A appeared to be met.  As for Criterion B, he reported that he experienced daily remembrances of his experiences, but he indicated that he "live[d] with it" and he denied that it interfered with his life in any way.  He would wake up 2 to 3 times each month due to a dream about being shot (despite the fact that he had never been shot) and it would take him approximately 15 minutes to fall back to asleep.  He did not experience any flashbacks, and although helicopters and the Fourth of July reminded him of in-service experiences, he denied any emotional or physical reactivity.  Hence, Criterion B did not appear to be met because despite the fact that the Veteran reported some dreams, they did not interfere with his life and this item did not appear to meet the clinical threshold for frequency and intensity.

As for Criterion C, the Veteran reported that he was able to talk freely about his experiences with other Vietnam veterans and he enjoyed doing so at the VFW.  If there was something that he wanted to avoid, he would watch television or engage in another activity, and this "work[ed] well for him."  He denied that any such activities interfere with his life in any way or that they happened very often.  Also, he denied all other symptoms of avoidance.  Therefore, Criterion C was not met.  Moreover, with respect to Criterion D, the Veteran reported that he got 6 hours of sleep each night and that this was sufficient.  He did not experience any irritability or anger.  He did experience some mild concentration problems since retirement and he was more aware of his surroundings, but he denied any extensive hypervigilance and he only felt startled on the Fourth of July.  Hence, Criterion D was not met.  Overall, the Veteran reported that he was not bothered by his symptoms, with the exception of the Fourth of July.  He denied that there were any significant symptoms that had interfered with his life and his experiences had not caused any negative impact on his life.

MMPI-2 testing was conducted and the profile that was generated by the Veteran indicated that he was open and forthright in his responses.  There was no indication of any defensiveness or over responding and the profile was valid and interpretable.  The Veteran generated a profile that was completely within normal limits, there were no elevations on any of the primary clinical scales or the "RC" scales, and the "PK" score was below the mean for the normative group.  Moreover, the Veteran's Mississippi Scale score of 74 was below the cut-off recommended for combat-related PTSD.

The examiner who conducted the June 2011 VA examination concluded that the Veteran reported two primary stressful events that met Criteria A for PTSD, but that the only significant symptom that was reported was related to unpleasant dreams about his experiences.  However, this did not appear to meet full Criterion B, as he indicated that it happened a few times per month and that he was able to fall back to sleep within 15 minutes of awakening from the dream.  He denied all other symptoms of avoidance and hyperarousal and any significant problems with depression or anxiety.  His self-report did not support a diagnosis of PTSD.  His MMPI-2 profile was valid and completely within normal limits, and this was consistent with two previous administrations of the MMPI-2 given at VA (i.e. in August 2007 and December 2009).  Also, the Mississippi Scale scores in 2009 and at the time of the June 2011 examination were both well below the cut-offs suggested for PTSD.  The June 2011 examiner also acknowledged Dr. Tuorila's April 2010 examination and the fact that the Veteran was found to have met Criterion A and B, but that he did not meet Criterion C or D and that he was diagnosed as having alcohol dependence.
Overall, given all data that was available at the time of the June 2011 examination, the examiner concluded that the Veteran did not meet the criteria for any mental health condition.  Across multiple in-depth clinical interviews, accompanied by psychometric testing, there was no indication in any of the evaluations that he was experiencing mental health symptoms.  The most consistent finding was of alcohol dependency.  He had consistently reported across multiple interviews that his military experiences did not cause any impairment in his life; nor did they cause him any distress.  Also, his social and occupation functioning was not impaired.  Alcohol dependency was the only Axis I diagnosis that was provided.

The Veteran underwent a second private psychiatric evaluation with Dr. Tuorila in May 2012.  The report of the examination indicates that the Veteran was dressed neatly and casually, that he was cooperative, that he was not defensive, and that he had no difficulty communicating his thoughts and experiences to the examiner.  Eye contact was appropriate and personal hygiene appeared adequate.  The Veteran was driven to the appointment by his wife and she was asked to be part of the examination in order to more fully verify the Veteran's symptoms that he may have downplayed during his previous examination in 2010.  She was helpful in expanding on the symptoms that the Veteran had experienced since their marriage in 1971.  In addition, Dr. Tuorila reportedly reviewed several letters from the Veteran's children and fellow service members (although these letters are not currently in the claims file).

The Veteran reported that he continued to be a member of his VFW post, but that he was no longer active as the Quarter Master.  He occasionally played golf and enjoyed gardening, but he no longer participated on a bowling team.  During the April 2010 examination, the Veteran had reported that he had a great relationship with his two children and grandchildren.  However letters from his children and statements from his wife indicated that he had struggled throughout their marriage with relationships with his children due to PTSD symptoms, especially anger and difficulty controlling emotions and feelings.  His wife also stated that they were "nearly divorced" several times during their marriage due to PTSD symptoms.

As for the criteria for a diagnosis of PTSD, the Veteran continued to easily meet parts 1 and 2 of Criteria A in DSM IV for a diagnosis of PTSD in that he reported several combat-related stressors in service.  With respect to Criteria B, he continued to experience chronic sleep related problems and was reminded of his time in Vietnam when it rained.  He reported that he experienced nightmares about his Vietnam service approximately once or twice a month.  He was awakened due to such nightmares and would have a hard time getting back to sleep.  He got, at most, six hours of sleep per night and often took a nap during the day.  His wife verified that he frequently tossed and turned throughout the night, thrashed around in bed, and occasionally yelled out in his sleep.  He thought about Vietnam experiences at least once a day, and especially during anniversary periods of his combat experiences.  When he experienced such distressing thoughts he would become angry and verbally lash out (sometimes at his wife, children, or grandchildren).  Also, fireworks during the Fourth of July, any loud unexpected noises, the sound of helicopters, extended rainy weather, and news programs on television about the wars in Iraq and Afghanistan triggered his distressing thoughts.  In light of the above, Criteria B was met.

With regard to Criteria C, the Veteran and his wife both reported that he had always avoided talking about his traumatic experiences in Vietnam with his wife and children and that he would not talk about his combat experiences in Vietnam with anyone who had not served in Vietnam.  However, he did talk about such experiences with fellow service members at his unit reunion and he attempted to attend the reunion approximately every two years.  He remained in contact with a few other veterans from his unit that attended the reunions and he was a member of two service organizations, with which he participated in Memorial Day programs (although he became emotional when Taps was played).  

With respect to family, the Veteran's wife reported that the Veteran stopped attending family activities after service and became withdrawn and isolated.  He had trouble expressing feelings to his wife and children (other than anger) and he and his wife were nearly divorced as a result of such emotional difficulties.  Moreover, he experienced distressing intrusive thoughts about Vietnam and would wait until they went away because he had given up on preventing such thoughts.  Thus, Criteria C appeared to have been met in light of the additional information provided by the Veteran's wife and children.

As for Criteria D, the Veteran reported that he was always aware of his surroundings and it appeared as if he experienced at least mild symptoms of hypervigilance.  His wife reported that he would become startled due to any loud and unexpected noise (e.g. thunder) and would become angry if his grandchildren approached him from behind.  Thus, it appeared as if the Veteran experienced a hyperstartle response.  Although he had previously reported that he did not experience any problems with anger, his wife and children indicated that he had a "short fuse" and that he would become angry and agitated over "little things."  Also, he continued to experience chronic sleep problems and nightmares related to his service in Vietnam.  Therefore, Criteria D appeared to have been met in light of the additional information provided by the Veteran's wife and children.

Under Criteria E and F, it appeared as if the Veteran had clearly met the criteria for PTSD in the past.  Also, with the additional information provided by his family, it appeared as if he had experienced PTSD symptoms throughout his marriage, which nearly ended in divorce as a result of such symptoms.  His PTSD symptoms had at least a moderate negative impact on his marriage and family, as well as a mild to moderate negative impact on his social activities.  However, his symptoms did not appear to have had much of a negative impact on his ability to maintain employment.  He had self-medicated  his PTSD symptoms with alcohol ever since returning from Vietnam.

Examination revealed that the Veteran was fully oriented, that his personal hygiene was adequate, and that he was able to communicate effectively.  He denied having any concentration problems (although he appeared to have occasional short term memory problems) or suicidal ideation.  He was diagnosed as having chronic delayed onset PTSD.

Dr. Tuorila concluded that the Veteran appeared to meet the DSM IV diagnostic criteria for a diagnosis of PTSD in light of the additional information provided by his family.  He reported that he experienced multiple combat situations in Vietnam and that he was in fear for his life during these situations.  He experienced chronic sleep-related problems, occasional nightmares related to Vietnam, nearly daily distressing thoughts, avoidance behaviors, and symptoms of increased arousal which had been verified by his wife.  In light of this information, Dr. Tuorila opined that it was likely ("more likely than not") that the Veteran's PTSD symptoms were secondary to traumatic experiences in Vietnam.  His prognosis was guarded.

As noted above, the Veteran is competent to report symptoms of a psychiatric disability as well as a continuity of symptomatology.  In addition, his family members are competent to report their observations of his symptoms.  However, the reports provided by the Veteran and his family are dramatically inconsistent and the Veteran himself has provided contradictory information concerning his claimed symptoms.  For example, although he has at times reported that nightmares have persisted ever since service, he indicated on the May 1969 report of medical history completed for purposes of separation from service that he was not experiencing, nor had he ever experienced, any "frequent trouble sleeping," "frequent or terrifying nightmares," or any other psychiatric symptoms.  Also, on several occasions during the claim period he has denied the presence of any distressing nightmares (including when he completed PTSD and depression screens in December 2006, December 2007, and December 2008).  In addition, he has reported both the absence and the presence of intrusive and distressing thoughts, sleep difficulties, and a hyperstartle response on various occasions.

Moreover, prior to the May 2012 examination with Dr. Tuorila, the Veteran generally reported that he had good relationships with his wife and children and that he did not experience any anger or irritability.  However, Dr. Tuorila indicated that the Veteran's family reported that he had a strained relationship with his wife and children due to his PTSD symptoms and that he experienced significant anger and irritability.

In light of the absence of any objective evidence of complaints of or treatment for psychiatric problems during service, the fact that the Veteran's May 1969 separation examination did not reveal any psychiatric abnormalities, the results of the objective clinical testing that has been done throughout the claim period which have consistently indicated the absence of PTSD, depression, or any other psychiatric disability, the absence of any significant post-service psychiatric treatment, and the significantly inconsistent lay statements concerning the Veteran's claimed psychiatric symptoms and the history of such symptoms, the Board concludes that the reports of both the Veteran and his family members concerning the presence of psychiatric symptoms, including any report of a continuity of symptomatology since service, are not credible.  Tellingly, on those occasions when psychological testing was done, the test results convincingly showed that there were no indicia of any acquired psychiatric disorder, especially PTSD.  The Board gives greater weight to the conclusions made after such testing and finds that the test results themselves are proof that the report of symptoms by the Veteran and his family, especially those made more recently to support a PTSD claim, are not believable.

Dr. Tuorila's May 2012 opinion that the Veteran had PTSD related to in-service combat stressors was largely based on the reported psychiatric symptoms that were identified by the Veteran and his family members.  However, as the Board has determined that such reports are not credible, Dr. Tuorila's May 2012 conclusions are based upon an inaccurate history and are of little, if any, probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304; Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Veteran has expressed his belief that he has a current psychiatric disability. However, as a lay person, he lacks the expertise to diagnose a psychiatric disability in accordance with DSM IV criteria.  See 38 C.F.R. § 4.125 (2013).  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

There is no other evidence of a current psychiatric disability and the Veteran has not reported any such evidence.  Hence, the weight of the evidence is against a finding of a current psychiatric disability.  Although alcohol abuse as diagnosed by several clinicians is viewed as a psychiatric diagnosis, primary alcohol abuse is not a disability for which compensation may be paid.  38 C.F.R. § 1110 (West 2002) (compensation may not be paid for disability the result of willful misconduct or abuse of alcohol or drugs).  The preponderance of the evidence is, accordingly, against the Veteran's claim.  The benefit-of-the-doubt doctrine is not for application in this case and the claim of service connection for a psychiatric disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for PTSD or any other psychiatric disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


